989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.Richard LANHAM, Sr., Individually and as Commissioner ofCorrections;  Kenneth E. Taylor, Individually and as Wardenof Eastern Correctional Institution;  Floyd K. Warren;Jeffrey B. Finney; Carroll A. Robinson, Defendants-Appellees.Aaron HOLSEY, Plaintiff-Appellant,v.Richard LANHAM, Sr., Individually and as Commissioner ofCorrections;  Kenneth E. Taylor, Individually and as Wardenof Eastern Correctional Institution;  Floyd K. Warren;Jeffrey B. Finney;  Carroll A. Robinson, Defendants-Appellees.
Nos. 92-6739, 92-6776.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 23, 1993

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-91-3534-K)
Aaron Holsey, Appellant Pro Se.
John Joseph Curran, Jr., Atty. Gen., Audrey J. S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED IN NO. 92-6739 AND AFFIRMED IN NO. 92-6776.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Holsey appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988) and denying his motion to vacate.  The notice of appeal in No. 92-6739 was filed during the pendency of Holsey's motion to vacate under Fed.  R. Civ. P. 59(e), so that notice of appeal was premature.  Fed. R. App.  P. 4(a)(2);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Consequently, that appeal is dismissed.  Our review of the record and the district court's opinions discloses that the appeal in No. 92-6776 is without merit.  Accordingly, we affirm No. 92-6776 on the reasoning of the district court.  Holsey v. Lanham, No. CA-91-3435-K (D. Md. July 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

No. 92-6739-DISMISSED
No. 92-6776-AFFIRMED


*
 The motion to withdraw motion for stay is granted, and the motion for stay pending appeal is stricken from the docket.  The Motion for Transfer to Federal Custody and for Sanction is denied